Opinion by
Oliver, P. J.
In the absence of proof of identity of these bottles or any compliance with the regulations authorized to be prescribed by the Secretary of the Treasury as a condition precedent to free entry of American manufactures returned, the claim under paragraph 1615 was overruled. The claim for free entry under section 301 was also overruled, in the absence of proof that the bottles were manufactured in the Philippine Islands from materials the growth or product of such islands or of the United States. Since the liquors contained in the bottles are among the classes of distilled spirits provided for in title I, schedule 8, of the tariff act, it was held that the bottles are dutiable at one-third of the rates applicable thereto under paragraph 217, by virtue of paragraph 810. Associated Commercial Co., Ltd. v. United States (24 C. C. P. A. 402, T. D. 48855) followed.